Filed 2/25/15 P. v. Woodcox CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)


THE PEOPLE,                                                                                  C076105

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM034657)

         v.

GREGORY SCOTT WOODCOX,

                   Defendant and Appellant.




         After the trial court denied defendant Gregory Scott Woodcox’s motion to
suppress evidence and to quash/traverse a search warrant, he pleaded no contest to
possession of a firearm by a felon (Pen. Code, former § 12021, subd. (a)(1)) and admitted
two prior prison terms under Penal Code, section 667.5, subdivision (b). The trial court
sentenced defendant to an aggregate term of four years in state prison.
         On appeal, defendant asks this court to independently examine the sealed affidavit
submitted in support of the search warrant to assess whether the trial court erred in
sealing the affidavit and concluding that probable cause supported the issuance of the
warrant. We conclude the trial court did not err in sealing the affidavit in support of the
search warrant or in concluding that the warrant was based on probable cause.


                                                             1
                                     BACKGROUND
       Butte County Sheriff’s deputies served a search warrant on defendant’s home; the
basis for the search warrant was that defendant, a felon, was in possession of firearms.
Defendant was home at the time of the search; he asked one of the deputies for “a copy of
a probable cause.” The deputy told defendant he did not have one to give to him.
Defendant demanded to know “who turned [him] in.” In defendant’s home, deputies
found a loaded .22-caliber handgun, a 12-gauge shotgun, and a shotgun with a shortened
barrel. Deputies also found .22-caliber ammunition, a box of shotgun shells, and
12-gauge shells. All of the weapons and ammunition were found in defendant’s
bedroom.
                                       DISCUSSION
       Under Hobbs, “[o]n a properly noticed motion by the defense seeking to quash or
traverse [a] search warrant” where any portion or all of the search warrant affidavit has
been sealed, “the lower court should conduct an in camera hearing . . . . It must first be
determined whether sufficient grounds exist for maintaining the confidentiality of the
informant’s identity. It should then be determined whether the entirety of the affidavit or
any major portion thereof is properly sealed, i.e., whether the extent of the sealing is
necessary to avoid revealing the informant’s identity.” (People v. Hobbs (1994) 7 Cal. 4th
948, 972 (Hobbs), fn. omitted.)
       “If the affidavit is found to have been properly sealed, and the defendant has
moved to traverse the warrant, the court should then proceed to determine whether the
defendant’s general allegations of material misrepresentations or omissions are supported
by the public and sealed portions of the search warrant affidavit . . . . Generally, in order
to prevail on such a challenge, the defendant must demonstrate that (1) the affidavit
included a false statement made ‘knowingly and intentionally, or with reckless disregard
for the truth,’ and (2) ‘the allegedly false statement is necessary to the finding of probable
cause.’ ” (Hobbs, supra, 7 Cal.4th at p. 974.)

                                              2
        “If the trial court determines that the materials . . . before it do not support
defendant’s charges of material misrepresentation, the court should simply report this
conclusion to the defendant and enter an order denying the motion to traverse.” (Hobbs,
supra, 7 Cal.4th at p. 974.)
        “Similarly, if the affidavit is found to have been properly sealed and the defendant
has moved to quash the search warrant [citation], the court should proceed to determine
whether, under the ‘totality of the circumstances’ presented in the search warrant
affidavit . . . there was ‘a fair probability’ that contraband or evidence of a crime would
be found in the place searched pursuant to the warrant. [Citations.] In reviewing the
magistrate’s determination to issue the warrant, it is settled that ‘the warrant can be upset
only if the affidavit fails as a matter of law . . . to set forth sufficient competent evidence
supportive of the magistrate’s finding of probable cause, since it is the function of the
trier of fact, not the reviewing court, to appraise and weigh evidence when presented by
affidavit as well as when presented by oral testimony.’ ” (Hobbs, supra, 7 Cal.4th at p.
975.)
        “If the court determines, based on its review of all the relevant materials, that the
affidavit . . . furnished probable cause for issuance of the warrant . . . , the court should
simply report this conclusion to the defendant and enter an order denying the motion to
quash.” (Hobbs, supra, 7 Cal.4th at p. 975.) “In all instances, a sealed transcript of the in
camera proceedings, and any other sealed or excised materials, should be retained in the
record along with the public portions of the search warrant application for possible
appellate review.” (Ibid.) On appeal, we review for abuse of discretion. (See id. at
p. 976.)
        Here, defendant asks us to review the trial court’s determinations under Hobbs.
Having reviewed the sealed search warrant affidavit, we find no abuse of discretion. The
trial court correctly determined the affidavit was properly sealed. Additionally, the trial



                                                3
court correctly determined there was probable cause to support issuance of the warrant.
Therefore, the trial court properly denied defendant’s motions.
                                     DISPOSITION
      The judgment is affirmed.



                                            BLEASE                   , Acting P. J.


We concur:


         NICHOLSON                , J.


         HULL                     , J.




                                            4